DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit to US Document No. 62/629,732 filed February 13, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on August 9, 2022 in which Claims 3 and 6-9 are cancelled. Claims 1, 2, 4, 5 and 10-25 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 1, line 23 to page 4, line 4 of the REMARKS, filed August 9, 2022, with respect to Claims 1, 2, 4, 5 and 10-25 have been fully considered and are persuasive. The rejection of Claims 1, 2, 4, 5 and 10-25 under 35 U.S.C. 103 as being unpatentable over Gane et al (US Patent No. 8,871,057 B2) has been withdrawn in view of Applicants argument.

Claims 1, 2, 4, 5 and 10-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The Gane et al (US Patent No. 8,871,057 B2) is representative of the closest prior art of record, which discloses a process for producing a nano-fibrillar cellulose suspension, where cellulose fibres are combined with a filler (calcium carbonate), and then the mixture is fibrillated to obtain a nano-fibrillar cellulose suspension, whereby the cellulose fibers may be hemp pulp.  However, the Gane et al Patent does not disclose a composite material comprising nanocellulose and a hemp-derived component, wherein said nanocellulose is present at a concentration from about 1 wt% to about 90 wt% of said composite material, and wherein said hemp-derived component is present at a concentration from about 10 wt% to about 99 wt% of said composite material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623